 Exhibit 10.1


June 22, 2007


Universal Security Instruments, Inc.
7 Gwynns Mill Court
Owings Mills , Maryland 21117


AMENDED AND RESTATED FACTORING AGREEMENT


Ladies and Gentlemen:


We are pleased to confirm the terms and conditions that will govern our funds in
use accounting, notification factoring arrangement with advances (the
“Agreement”). This Agreement shall amend, replace and supersede in its entirety
the Factoring Agreement between us dated February 28, 1995, as supplemented and
amended. This Agreement is intended to set forth the terms and provisions
pursuant to which we shall factor the sales created or arising on and after the
date hereof. This Agreement shall in no way be construed to, nor shall it
affect, modify, diminish or break the continuity of our ownership and/or
security interest in, as further set forth herein, all of your present and
future accounts receivable, as more fully described in said Factoring Agreement
which ownership and/or security interest is hereby ratified and confirmed by
this Agreement as provided above.


1. SALE OF ACCOUNTS
You sell and assign to us, and we purchase as absolute owner, all accounts
arising from your sales of inventory or rendition of services, including those
under any trade names, through any divisions and through any selling agent
(collectively, the "Accounts" and individually, an "Account").


2, CREDIT APPROVAL


2.1 Requests for credit approval for all of your orders must be submitted to our
Credit Department via computer by either: (a) On-Line Terminal Access, or (b)
Electronic Batch Transmission. If you are unable to submit orders via computer,
then orders can be submitted over the phone, by fax or in writing. All credit
decisions by our Credit Department (including approvals, declines and holds)
will be sent to you daily by a Credit Decisions Report, which constitutes the
official record of our credit decisions. Credit approvals will be effective only
if shipment is made or services are rendered within thirty (30) days from the
completion date specified in our credit approval. Credit approval of any Account
may be withdrawn by us any time before delivery is made or services are
rendered.


2.2 We assume the Credit Risk on each Account approved in the Credit Decision
Report. “Credit Risk” means the customer's failure to pay the Account in full
when due on its longest maturity solely because of its financial inability to
pay. If there is any change in the amount, terms, shipping date or delivery date
for any shipment of goods or rendition of services (other than accepting returns
and granting allowances as provided in section 0 below), you must submit a
change of terms request to us, and, if such pertains to a Factor Risk Account,
then we shall advise you of our decision either to retain the Credit Risk or to
withdraw the credit approval. Accounts on which we bear the Credit Risk are
referred to collectively as "Factor Risk Accounts", and individually as a
"Factor Risk Account". Accounts on which you bear some or all of the risk as to
credit are referred to collectively as "Client Risk Accounts", and individually
as a "Client Risk Account".


2.3 We shall have no liability to you or to any person, firm or entity for
declining, withholding or withdrawing credit approval on any order. If we
decline to credit approve an order and furnish to you any information regarding
the credit standing of that customer, such information is confidential and you
agree not to reveal same to the customer, your sales agent or any third party.
You agree that we have no obligation to perform, in any respect, any contracts
relating to any Accounts.


3. INVOICING


You agree to place a notice (in form and content acceptable to us) on each
invoice and invoice equivalent that the Account is sold, assigned and payable
only to us, and to take all necessary steps so that payments and remittance
information are directed to us. All invoices, or their equivalents, will be
promptly mailed or otherwise transmitted by you to your customers at your
expense. You will provide us with copies of all invoices (or the equivalent
thereof if the invoices were sent electronically), confirmation of the sale of
the Accounts to us and proof of shipment or delivery, all as we may reasonably
request. If you fail to provide us with copies of such invoices (or equivalents)
or such proofs when requested by us, we will not bear any Credit Risk as to
those Accounts.
 

--------------------------------------------------------------------------------


 
4. REPRESENTATIONS AND WARRANTIES


4.1 You represent and warrant that: each Account is based upon a bona fide sale
and delivery of inventory or rendition of services made by you in the ordinary
course of business; the inventory being sold and the Accounts created are your
exclusive property and are not, and will not be, subject to any lien,
consignment arrangement, encumbrance or security interest other than in our
favor; all amounts are due in United States Dollars; all original invoices bear
notice of the sale and assignment to us; any taxes or fees relating to your
Accounts or inventory are solely your responsibility; and none of the Accounts
factored with us hereunder represent sales to any subsidiary, affiliate or
parent company. You also warrant and represent that: your customers have
accepted the goods or services and owe and are obligated to pay the full amounts
stated in the invoices according to their terms, without dispute, claim, offset,
defense, deduction, rejection, recoupment, counterclaim or contra account, other
than as to returns and allowances as provided in section 8 below (the foregoing
being referred to in this Agreement as "Customer Claims").
 
4.2 You further represent and warrant that: your legal name is exactly as set
forth on the signature page of this Agreement, you are a duly organized and
validly existing business organization incorporated or registered in the state
of Maryland, and are qualified to do business in all states where required; the
most recent financial statements provided by you to us accurately reflect your
financial condition as of that date and there has been no material adverse
change in your financial condition since the date of those financial statements.
You agree to furnish us with such information concerning your business affairs
and financial condition as we may reasonably request from time to time,
including consolidated financial statements as of the end of such year, reviewed
by a firm of independent, certified public accountants, selected by you and
acceptable to us.


4.3 You agree that you will promptly notify us of any change in your: name,
state of incorporation or registration, location of your chief executive office,
place(s) of business, and legal or business structure. Further, you agree that
you will promptly notify us of any change in control of the ownership of your
business organization, and of significant lawsuits or proceedings against you.


5. PURCHASE OF ACCOUNTS


We shall purchase the Accounts for the gross amount of the respective invoices,
less: factoring fees or charges, trade and cash discounts allowable to, or taken
by, your customers, credits, cash on account and allowances ("Purchase Price").
Our purchase of the Accounts will be reflected on the Statement of Account
(defined in section 0 below), which we shall render to you, which will also
reflect all credits and discounts made available to your customers.
 
6. ADVANCES 


At your request, and in our sole discretion, we may advance funds to you and
your affiliate USI Electric, Inc. (“USI”) of up to the lesser of (i) $10,000,000
or (ii) 85% of your Accounts and the Accounts of USI, prior to the collection of
the Accounts and (iii) 50% of your eligible Inventory and/or the eligible
inventory of USI. We have the right, at any time and from time to time, to hold
any reserves we deem reasonably necessary as security for the payment and
performance of any and all of your Obligations (defined in section 0 below). All
amounts you owe us, including all advances to you and any debit balance in your
Client Position Account (defined in section 0 below), and any Obligations, are
payable on demand and may be charged to your account at any time.

PAYMENT OF ACCOUNTS 


7.1 All payments received by us on the Accounts will be promptly applied to your
account with us after crediting your customer's account. In exchange for such
application, we shall charge your account monthly with the cost of five (5)
additional business days on all such payments at the rate charged by us in
section 14.1 below on debit balances. No checks, drafts or other instruments
received by us will constitute final payment of an Account unless and until such
items have actually been collected.
 
2

--------------------------------------------------------------------------------


 
7.2 The amount of the Purchase Price of any Factor Risk Account which remains
unpaid will be deemed collected and will be credited to your account as of the
earlier of the following dates:


(a) the date of the Account's longest maturity if a proceeding or petition is
filed by or against the customer under any state or federal bankruptcy or
insolvency law, or if a receiver or trustee is appointed for the customer; or

 
(b) the last day of the third month following the Account’s longest maturity
date if such Account remains unpaid as of said date without the occurrence of
any of the events specified in clause (a) above.


If any Factor Risk Account credited to you was not paid for any reason other
than Credit Risk, we shall reverse the credit and charge your account
accordingly, and such Account is then deemed to be a Client Risk Account.
 
8. CUSTOMER CLAIMS AND CHARGE BACKS


8.1 You must notify us promptly of any matter affecting the value,
enforceability or collectibility of any Account and of all Customer Claims. You
agree to promptly issue credit memoranda or otherwise adjust the customer’s
account upon accepting returns or granting allowances. For full invoice credit
memoranda, you agree to send duplicate copies thereof to us and to confirm their
assignment to us. You may continue to do so until we have advised you that all
such credits or allowances on Factor Risk Accounts require our prior written
approval. We shall cooperate with you in the adjustment of Customer Claims, but
we retain the right to adjust Customer Claims on Factor Risk Accounts directly
with customers, upon such terms as we in our sole discretion may deem advisable.


8.2 We may at any time charge back to your account the amount of: (a) any Factor
Risk Account which is not paid in full when due for any reason other than Credit
Risk; (b) any Factor Risk Account which is not paid in full when due because of
an act of God, civil strife, or war; (c) anticipation (interest) deducted by a
customer on any Account; (d) Customer Claims; (e) any Client Risk Account which
is not paid in full when due; and (f) any Account for which there is a breach of
any representation or warranty. A charge back does not constitute a reassignment
of an Account. We shall not bear the Credit Risk on any Account charged back to
you. We shall immediately charge any deduction taken by a customer to your
account.


8.3 We may at any time charge to your account the amount of: (a) payments we
receive on Client Risk Accounts which we are required at any time to turnover or
return (including preference claims); (b) all remittance expenses (including
incoming wire charges, currency conversion fees and stop payment fees), other
than stop payment fees on Factor Risk Accounts; (c) expenses, collection agency
fees and attorneys' fees incurred by us in collecting or attempting to collect
any Client Risk Account or any Obligation (defined in section 0 below); and (d)
our fees for handling collections on Client Risk Accounts which you have
requested us to process, as provided in the Guide (see section 0 below). You
shall indemnify us for, and hold us harmless against, any loss, liability claim
or expense of any kind (including attorneys’ fees and disbursements) arising
from: (i) any Customer Claims, (ii) any claim for a return of any payment on or
relating to any Client Risk Account, or (iii) any other matter, except for any
claim for a return of any payment on or relating to any Factor Risk Account. The
foregoing indemnity shall survive any termination of this Agreement.


9. HANDLING AND COLLECTING ACCOUNTS; RETURNED GOODS


9.1 As owners of the Factor Risk Accounts, we have the right to: (a) bring suit,
or otherwise enforce collection, in your name or ours; (b) modify the terms of
payment, (c) settle, compromise or release, in whole or in part, any amounts
owing, and (d) issue credits in your name or ours. To the extent applicable, you
waive any and all claims and defenses based on suretyship. If moneys are due and
owing from a customer for both Factor Risk Accounts and Client Risk Accounts,
you agree that any payments or recoveries received on such Accounts will be
applied using our normal procedures. If at the time of a customer liquidation,
we each have Accounts at our respective risk, we agree that all payments,
dividends, recoveries or proceeds will be shared pro rata in proportion to our
respective Credit Risk for that customer. Once you have granted or issued a
discount, credit or allowance on any Account, you have no further interest
therein. Any checks, cash, notes or other documents or instruments, proceeds or
property received with respect to the Accounts must be held by you in trust for
us, separate from your own property, and immediately turned over to us with
proper endorsements. We may endorse your name or ours on any such check, draft,
instrument or document.
 
3

--------------------------------------------------------------------------------


 
9.2 As owners and assignees of the Accounts and all proceeds thereof, upon our
written notice, you will, at your expense, set aside, mark with our name and
hold in trust for us, any and all returned, rejected, reclaimed or repossessed
inventory (“Returned Goods”). Further, upon such notice, you agree promptly: to
notify us of all Returned Goods and, at our request, either to deliver same to
us, or to pay us the invoice price thereof, or to sell the same for our account.
 
10. STATEMENT OF ACCOUNT


Periodically we shall make available to you certain reports reflecting Accounts
purchased, advances made, fees and charges and all other financial transactions
between us during the applicable period ("Reports"). The Reports that shall be
made available to you include a Statement of Account reflecting transactions in
three sections: an accounts receivable account (the “Accounts Receivable”), a
client position account (the “Client Position Account”) and a funds in use
account (the “Funds In Use”). The Reports shall be deemed correct and binding
upon you and shall constitute an account stated between us unless we receive
your written statement of exceptions within thirty (30) days after same are made
available to you.


11. GRANT OF SECURITY INTEREST


11.1 You hereby assign and grant to us a continuing security interest in all of
your right, title and interest in and to all of your now existing and future
(herein collectively the “Collateral”): (a) accounts (including the Accounts),
instruments, documents, chattel paper (including electronic chattel paper), and
any other obligations owing to you; (b) unpaid seller's rights (including
rescission, repossession, replevin, reclamation and stoppage in transit); (c)
rights to any inventory represented by the foregoing, including Returned Goods;
(d) reserves and credit balances arising hereunder; (e) guarantees, collateral,
supporting obligations and letter of credit rights with respect to the
foregoing; (f) insurance policies, proceeds or rights relating to the foregoing;
(g) general intangibles (including all payment intangibles and all other rights
to payment); (h) federal, state and local income tax refunds; (i) cash and
non-cash proceeds of the foregoing; and (i) Books and Records (defined in
section 0 below) evidencing or pertaining to the foregoing.


11.2 You agree to comply with all applicable laws to perfect our security
interest in collateral pledged to us hereunder, and to execute such documents as
we may require to effectuate the foregoing and to implement this Agreement. You
irrevocably authorize us to file financing statements, and all amendments and
continuations with respect thereto, all in order to create, perfect or maintain
our security interest in the Collateral, and you hereby ratify and confirm any
and all financing statements, amendments and continuations with respect thereto
heretofore and hereafter filed by us pursuant to the foregoing authorization.
 
12. OBLIGATIONS SECURED


The security interest granted hereunder and any lien or security interest that
we now or hereafter have in any of your other assets, collateral or property,
secure the payment and performance of all of your now existing and future
indebtedness and obligations to us, whether absolute or contingent, whether
arising under this Agreement or any other agreement or arrangement between us,
by operation of law or otherwise ("Obligations"). Obligations also includes
ledger debt (which means indebtedness for goods and services purchased by you
from any party whose accounts receivable are factored or financed by us), and
indebtedness arising under any guaranty, credit enhancement or other credit
support granted by you in our favor. Any reserves or balances to your credit and
any other assets, collateral or property of yours in our possession constitutes
security for any and all Obligations.
 
13. BOOKS AND RECORDS AND EXAMINATIONS


13.1 You agree to maintain such Books and Records concerning the Accounts as we
may reasonably request and to reflect our ownership of the Accounts therein.
“Books and Records” means your accounting and financial records (whether paper,
computer or electronic), data, tapes, discs, or other media, and all programs,
files, records and procedure manuals relating thereto, wherever located.


13.2 Upon our reasonable request, you agree to make your Books and Records
available to us for examination and to permit us to make copies or extracts
thereof. Also, you agree to permit us to visit your premises during your
business hours and to conduct such examinations as we deem reasonably necessary.
To cover our costs and expenses of any such examinations, we shall charge you
$1,000 for each day, or part thereof, during which such examination is
conducted, plus any out-of-pocket costs and expenses incurred by us, as provided
in the Guide (see section 0 below) Said Examination fees shall be limited to
$25,000.00 in any Contract Year on a combined basis with you, USI Electric, Inc,
and International Conduit, Ltd. 
 
4

--------------------------------------------------------------------------------


 
14. INTEREST


14.1 Loans and advances made to you hereunder may bear interest based either on
the JPMorgan Rate, as defined in section 14.2 hereof (the "JPMorgan Rate Loans")
or, subject to the terms set forth below, based on the LIBOR Rate, as defined in
section 14.4 hereof (the "LIBOR Rate Loans").


14.2 Interest accrued on JPMorgan Rate Loans shall be due and payable in arrears
on the last day of each month, and shall be calculated at a per annum rate 0.25%
below the JPMorgan Rate. The JPMorgan Rate is the per annum rate of interest
publicly announced by JPMorgan Chase Bank (or its successor) in New York, New
York from time to time as its prime rate, and is not intended to be the lowest
rate of interest charged by JPMorgan Chase Bank to its borrowers. Any change in
the rate of interest hereunder due to a change in the JPMorgan Rate will take
effect as of the first of the month following such change in the JPMorgan Rate.
Interest will be credited as of the last day of each month based on the daily
credit balances in your Funds In Use account for that month, at a rate four
percent (4%) per annum below the JPMorgan Rate being used to calculate interest
for the period. All interest is calculated on a 360 day year.


14.3 Interest accrued on LIBOR Rate Loans shall be due and payable in arrears on
the earlier of (a) the last day of the applicable Interest Period and (b) the
first calendar day of each quarter (for the immediately preceding quarter)
computed through the last calendar day of the Interest Period or the last
calendar day of the preceding quarter, as the case may be, and shall be
calculated at a rate equal to two percent (2.0%) over the LIBOR Rate.


14.4 As used in this Section 14, the following terms shall have the following
meanings:


(a) "Interest Period" shall mean, for any LIBOR Rate Loan, the period commencing
on the date of the borrowing thereof and ending on the last day of the period
selected by you pursuant to the provisions contained in Section 14.5. The
duration of each such Interest Period shall be for one, two or three months, in
each case as you may select, pursuant to an appropriate notice of borrowing,
notice of continuation or notice of conversion, except as otherwise provided in
Section 14.5 or Section 14.6. Notwithstanding anything hereinabove to the
contrary, you may not select any Interest Period that ends after the last day of
the applicable Period, as defined in Section 15.1. Whenever the last day of any
Interest Period would otherwise occur on a day other than a business day, the
last day of such Interest Period shall be extended so as to occur on the next
succeeding business day; provided, however, if such extension would cause the
last day of such Interest Period to occur during the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
business day.


(b) “LIBOR Rate” shall mean with respect to the Interest Period applicable to
the borrowing of a LIBOR Rate Loan, the rate obtained (rounded upwards to the
nearest one-sixteenth of one percent) by dividing (i) the rate of interest per
annum appearing in the interest rate quote section of the Wall Street Journal on
the first business day prior to the commencement of such Interest Period for
U.S. dollar deposits of amounts in immediately available funds comparable to the
principal amount of the LIBOR Rate Loan for which the LIBOR Rate is being
determined with maturities comparable to the Interest Period for which such
LIBOR Rate will apply, by (ii) an amount equal to one minus the stated reserve
(expressed as a decimal), if any, required to be maintained against
"Eurocurrency liabilities" as specified in Regulation D of the Board of
Governors of the Federal Reserve System as from time to time shall be in effect
(or against any other category of liabilities, which includes deposits, by
reference to which the interest rate on LIBOR Rate Loans is determined or any
category of extensions of credit on other assets, which includes loans by a
Non-U.S. office of the JPMorgan Chase Bank to U.S. residents). In the absence of
manifest error, each determination by us of the applicable LIBOR Rate shall be
deemed conclusive.


14.5 Requests for LIBOR Rate Loans shall be made on at least three (3) business
days’ prior written notice to us, in which notice you shall specify the amount
of the proposed LIBOR Rate Loan, the Interest Period with respect thereto, and
the proposed borrowing date, provided, however, that no such request with
respect to the borrowing of a LIBOR Rate Loan may be made after the occurrence
and during the continuance of any Event of Default hereunder.


14.6 (A) Subject to the provisions of paragraph (C) hereof, you may elect to
maintain any borrowing consisting of LIBOR Rate Loans, or any portion thereof,
as a LIBOR Rate Loan by selecting a new Interest Period for such borrowing,
which new Interest Period shall commence on the last day of the then existing
Interest Period, provided that no Event of Default shall have occurred and be
continuing on the date upon which notice of a proposed Continuation (as
hereafter defined) is given. Each selection of a new Interest Period (a
"Continuation") shall be made on three (3) business days’ prior notice, given by
you to us not later than 12:00 noon (New York City time) on the third business
day preceding the date of any proposed Continuation. If you elect to maintain
more than one borrowing consisting of LIBOR Rate Loans by combining such
borrowings into one borrowing and selecting a new Interest Period pursuant to
this subsection, each of the borrowings so combined shall consist of LIBOR Rate
Loans having Interest Periods ending on the same date. If you shall fail to
select a new Interest Period for any borrowing consisting of LIBOR Rate Loans in
accordance with this paragraph (A), each such LIBOR Rate Loan shall
automatically convert into a JPMorgan Rate Loan.
 
5

--------------------------------------------------------------------------------


 
(B) Subject to the provisions of paragraph (C) hereof, you may convert the
entire amount of or a portion of all loans of the same type into loans of the
other type (a "Conversion"), provided, that (i) no Event of Default shall have
occurred and be continuing, (ii) any Conversion of JPMorgan Rate Loans into
LIBOR Rate Loans such may only be made upon three (3) business days' prior
notice given to us, and (iii) any Conversion of any LIBOR Rate Loans into
JPMorgan Rate Loans may only be made on the last day of the Interest Period for
such LIBOR Rate Loans, and upon Conversion of any JPMorgan Rate Loans into LIBOR
Rate Loans, you shall pay accrued interest to the date of Conversion on the
principal amount converted on the first day of the following month. Each such
notice of Conversion of a Base Rate Loan to a LIBOR Rate Loan shall be given not
later than 12:00 noon (New York City time) on the third business day preceding
the date of any proposed Conversion. Each Conversion of JPMorgan Rate Loans into
LIBOR Rate Loans shall be in an aggregate amount of not less than One Million
Dollars ($1,000,000.00). You may elect to convert the entire amount of or a
portion of all loans of the same type comprising more than one borrowing into
loans of the other type by combining such borrowings into one borrowing
consisting of loans of such other type; provided, however, that if the
borrowings so combined consist of LIBOR Rate Loans, such LIBOR Rate Loans shall
have Interest Periods ending on the same date.


(C) Notwithstanding anything contained in paragraphs (A) and (B) above to the
contrary:



 
(i)
if we reasonably determine that adequate and fair means do not otherwise exist
for ascertaining the LIBOR Rate for LIBOR Rate Loans comprising any requested
borrowing, Continuation or Conversion, your right to select or maintain LIBOR
Rate Loans for such borrowing or any subsequent borrowing shall be suspended
until we shall notify you that the circumstances causing such suspension no
longer exist, and each loan comprising such requested borrowing, Continuation or
Conversion shall be automatically converted into a JPMorgan Rate Loan;




 
(ii)
if at any time we shall notify you in good faith that the LIBOR Rate for loans
comprising such borrowing will not adequately reflect the cost to us of making
such loans, your right to select, maintain, continue or convert to LIBOR Rate
Loans for any borrowing shall be suspended until we shall notify you that the
circumstances causing such suspension no longer exist, and each loan comprising
such borrowing shall be automatically converted into a JPMorgan Rate Loan;




 
(iii)
there shall not be outstanding at any one time more than three (3) loan tranches
bearing interest based on the LIBOR Rate; and




 
(iv)
not more than Seven Million Dollars ($7,000,000.00) in principal amount of loans
and advances outstanding hereunder at any one time may bear interest based on
the LIBOR Rate.



(D) Each notice of Continuation or Conversion shall be irrevocable and binding
on you. In the case of (i) any borrowing of a loan, Continuation or Conversion
that the related notice of borrowing, notice of Continuation or notice of
Conversion specifies is to be comprised of LIBOR Rate Loans or (ii) any payment
or prepayment of principal of, or Conversion or Continuation of, any LIBOR Rate
Loan made other than on the last day of the Interest Period for such loan as a
result of a payment, prepayment, Conversion or Continuation of such loan or
acceleration of the maturity of any of the Obligations pursuant to Section 17
hereof, or for any other reason, then in any such case, upon our demand, you
shall pay to us and indemnify us from and against the following costs and
expenses: (1) any cost or expense incurred by us as a result of any failure to
fulfill, on or before the date for such borrowing, Continuation or Conversion,
and (2) any additional costs or expenses which we may reasonably incur as a
result of such payment or prepayment, including, without limitation in each such
case, any cost or expense incurred by reason of the liquidation or redeployment
of deposits or other funds acquired by us to fund the LIBOR Rate Loans requested
by you to be made as part of such borrowing, Continuation or Conversion.


14.7 Notwithstanding any other provision herein, if any change in any
"Requirement of Law" or in the interpretation or application thereof shall make
it unlawful for us to make or maintain LIBOR Rate Loans, as contemplated by this
Agreement, then (i) our obligation to make LIBOR Rate Loans, continue LIBOR Rate
Loans as such and convert JPMorgan Rate Loans to LIBOR Rate Loans forthwith
shall be cancelled and (ii) any loans then outstanding as LIBOR Rate Loans
automatically shall be converted to JPMorgan Rate Loans on the respective last
days of the then current Interest Periods with respect to such loans or within
such earlier period as required by law. If any such conversion of a LIBOR Rate
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, you shall pay to us such amounts, if any, as may be
required pursuant to Section 14.6 (D). As used herein, the term "Requirement of
Law" shall mean as to any person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such person or any of its property or
pursuant to which such person or any of its property is subject.


14.8 If we shall have reasonably determined that the adoption of any law, rule
or regulation regarding capital adequacy, or any change therein or in the
interpretation or application thereof, or compliance by us with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any central bank or governmental authority, does or shall have the effect
of reducing the rate of return on our capital as a consequence of our
obligations hereunder to a level below that which we could have achieved but for
such adoption, change or compliance (taking into consideration our policies with
respect to capital adequacy) by a material amount, then from time to time, after
submission by us to you of a written demand therefor, you agree to pay to us
such additional amount or amounts as will compensate us for such reduction. Our
certificate claiming entitlement to payment as set forth above shall be
delivered to you and shall be conclusive in the absence of manifest error. Such
certificate shall set forth the nature of the occurrence giving rise to such
reduction, the additional amount or amounts to be paid to us, and the method by
which such amounts were determined. In determining such amount, we may use any
reasonable averaging and attribution method.


14.9 In no event will interest charged hereunder exceed the highest lawful rate.
In the event, however, that we do receive interest in excess of the highest
lawful rate, you agree that your sole remedy would be to seek repayment of such
excess, and you irrevocably waive any and all other rights and remedies which
may be available to you under law or in equity.


14.10 Notwithstanding anything to the contrary contained herein, we shall not be
required to purchase United States Dollar deposits in the London interbank
market or from any other applicable LIBOR Rate market or source or otherwise
“match fund” to fund any loans, but any and all provisions hereof relating to
LIBOR Rates shall be deemed to apply as if we had purchased such deposits to
fund any LIBOR Rate Loans.


15. FACTORING FEES AND OTHER CHARGES
 
15.1 For our services hereunder, you will pay us a factoring fee or charge as
set forth below on the gross face amount of all Accounts factored with us, but
in no event less than $4.50 per invoice.


The factoring fee will be as follows:


(a) 1% on the gross face amount of all of your Accounts factored with us and the
accounts of USI (collectively, “Combined Accounts”) during each calendar month
on the first Fifteen Million Dollars ($15,000,000.00) of Accounts during any
Period; and
 
6

--------------------------------------------------------------------------------


 
(b) 0.875% on the gross face amount of all Combined Accounts factored with us
during each calendar month on Combined Accounts in excess of Fifteen Million
Dollars ($15,000,000.00) up to Thirty Million Dollars ($30,000,000.00) during
such Period; and


(c) 0.75% on the gross face amount of all Combined Accounts factored with us
during each calendar month on Combined Accounts in excess of Thirty Million
Dollars ($30,000,000.00) during such Period; and


(d) 0.25% of the gross face amount of all Combined Accounts factored with us
from Home Depot Inc., Home Depot Supply, Hughes Supply, Inc. and Contractors
Warehouse.


(e) Commencing on the date occurring on the first day of the next month
hereafter, if the actual factoring fees or charges paid to us by you and USI,
during the period commencing on January 1, 2007 to December 31, 2007 (“Initial
Period”) is less than $75,000.00 (such amount, the “Initial Minimum Factoring
Fees”), we shall charge your account and/or USI’s account, at our option, as of
the end of such Initial Period with an amount equal to the difference between
the actual factoring fees or charges paid during such Initial Period and said
Initial Minimum Factoring Fees. Commencing on the first day of the month
immediately following the end of the Initial Period, if the actual factoring
fees or charges paid to us by you and/or USI, during any calendar year or part
thereof which follows (“Subsequent Period”) is less than the Initial Minimum
Factoring Fees we shall charge your account and/or the account of USI, at our
option, as of the end of such Subsequent Period with an amount equal to the
difference between the actual factoring fees or charges paid during such
Subsequent Period and the Initial Minimum Factoring Fees. For purposes of this
Agreement the Initial Period and each Subsequent Period may be referred to as
the “Period”. Without limiting the forgoing, upon any termination of this
Agreement or upon the termination of the separate Factoring Agreements between
you and USI, we shall have the right to immediately charge your account and/or
the account of USI, at our option, with an amount equal to the Initial Minimum
Factoring Fees if any, for such Period or Periods through the next forthcoming
Anniversary Date of this Agreement, as applicable.


15.2 You agree to pay all costs and expenses incurred by us in connection with
or in any way related to: (i) this Agreement or (ii) the preparation, execution,
administration and enforcement of this Agreement, including all reasonable fees
and expenses attributable to the services of our attorneys (whether in-house or
outside), search fees and public record filing fees. Furthermore, you agree to
pay to us our fees (as more fully set forth in the Guide, see section 0 below)
including fees for: (a) special reports prepared by us at your request; (b) wire
transfers; (c) handling change of terms requests relating to Accounts; and (d)
your usage of our on-line computer services. Beginning on the first of the month
six months from the date hereof, you also agree to pay us our fees for : (i)
each new customer set-up on our customer accounts receivable data base and each
new customer relationship established for you; (ii) crediting your account with
proceeds of non-factored invoices received by us; and (iii) charge backs of
invoices factored with us that were paid directly to you. All such fees will be
charged to your account when incurred. We may change our fees from time to time
upon notice to you; however, any failure to give you such notice does not
constitute a breach of this Agreement and does not impair our ability to
institute any such change.


15.3 Any tax or fee of any governmental authority imposed on or arising from any
transactions between us, any sales made by you, or any inventory relating to
such sales is your sole responsibility (other than income and franchise taxes
imposed on us which are not related to any specific transaction between us). If
we are required to withhold or pay any such tax or fee, or any interest or
penalties thereon, you hereby indemnify and hold us harmless therefor and we
shall charge your account with the full amount thereof.


15.4 In addition to all other fees and charges paid to us pursuant to this
agreement, you also agree to pay us a client set up fee in the amount of
$300.00, which we may charge to your account as of the date hereof, which fee
relates to administration, analysis, review and handling performed by us in
implementing this agreement, as well as the preparation of related legal
documentation.


16. TERMINATION
 
16.1 You may terminate this Agreement only as of an Anniversary Date and then
only by giving us at least sixty (60) days prior written notice of termination.
Upon any termination of this Agreement, we shall be entitled to the unpaid
portion of the Initial Minimum Factoring Fees, if any, for such Period or
Periods for the remainder of the term of this Agreement, as applicable, and as
provided in section 15.1 above, as of the effective date of termination.
"Anniversary Date" means January 1, 2010, and the same date in each year
thereafter. Except as otherwise provided, we may terminate this Agreement at any
time by giving you at least sixty (60) days prior written notice of termination.
However, we may terminate this Agreement immediately, without prior notice to
you, upon the occurrence of an Event of Default (defined in section 0 below). 


7

--------------------------------------------------------------------------------


 
16.2 This Agreement remains effective between us until terminated as herein
provided. Unless sooner demanded, all Obligations will become immediately due
and payable upon any termination of this Agreement.


16.3 All of our rights, liens and security interests hereunder continue and
remain in full force and effect after any termination of this Agreement and
pending a final accounting, we may withhold any balances in your account unless
we are supplied with an indemnity satisfactory to us to cover all Obligations.
You agree to continue to assign accounts receivable to us and to remit to us all
collections on accounts receivable, until all Obligations have been paid in full
or we have been supplied with an indemnity satisfactory to us to cover all
Obligations. Once all Obligations have been paid in full or we have received an
indemnity as described above, we shall continue to remit to you any balances in
your account.
 
17. EVENTS OF DEFAULT AND REMEDIES UPON DEFAULT
 
17.1 It is an "Event of Default" under this Agreement if: (a) your business
ceases or a meeting of your creditors is called; (b) any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceeding is commenced by
or against you under any federal or state law; (c) you breach any
representation, warranty or covenant contained in this Agreement; (d) you fail
to pay any Obligation when due, or (e) any default shall have occurred under any
other agreement or arrangement between us. 


17.2 After the occurrence of an Event of Default which is not waived by us, we
may terminate this Agreement without notice to you. We shall then have immediate
access to, and may remove from any premises where same may be located, any and
all Books and Records as may pertain to the Accounts, Returned Goods and any
other collateral hereunder. Furthermore, as may be necessary to administer and
enforce our rights in the Accounts, Returned Goods and any other collateral
hereunder, or to facilitate the collection or realization thereof, we have your
permission to: (a) use (at your expense) your personnel, supplies, equipment,
computers and space, at your place of business or elsewhere; and (b) notify
postal authorities to change the address for delivery of your mail to such
address as we may designate and to receive and open your mail. We agree to turn
over to you or your representative all mail not related to the aforesaid
purposes.


17.3 After the occurrence of an Event of Default which is not waived by us, with
respect to any other property or collateral in which we have a security
interest, we shall have all of the rights and remedies of a secured party under
Article 9 of the Uniform Commercial Code. If notice of intended disposition of
any such property or collateral is required by law, it is agreed that five (5)
days notice constitutes reasonable notice. The net cash proceeds resulting from
the exercise of any of the foregoing rights, after deducting all charges, costs
and expenses (including reasonable attorneys' fees) will be applied by us to the
payment or satisfaction of the Obligations, whether due or to become due, in
such order as we may elect. You remain liable to us for any deficiencies. With
respect to Factor Risk Accounts and Returned Goods relating thereto, you hereby
confirm that we are the owners thereof, and that our rights of ownership permit
us to deal with this property as owner and you confirm that you have no interest
therein, other than the right to receive payment as set forth in Section 7
hereof.


18. MISCELLANEOUS PROVISIONS


18.1 This Agreement, and all attendant documentation, as the same may be amended
from time to time, constitutes the entire agreement between us with regard to
the subject matter hereof, and supersedes any prior agreements or
understandings. This Agreement can be changed only by a writing signed by both
of us. Our failure or delay in exercising any right hereunder will not
constitute a waiver thereof or bar us from exercising any of our rights at any
time. The validity, interpretation and enforcement of this Agreement is governed
by the laws of the State of New York, excluding the conflict laws of such State.
 
18.2 The Client Service Guide, as supplemented and amended from time to time
(the “Guide”) has been furnished to you or is being furnished to you
concurrently with the signing of this Agreement, and by your signature below you
acknowledge receipt thereof. The Guide provides information on credit approval
processes, accounting procedures and fees. The procedures for Electronic Batch
Transmission are covered in supplemental instructions to the Guide. From time to
time, we may provide you with amendments, additions, modifications, revisions or
supplements to the Guide, which will be operative for transactions between us.
All information and exhibits contained in the Guide, on any screen accessed by
you, and on any print-outs, reports, statements or notices received by you are,
and will be, our exclusive property and are not to be disclosed to, or used by,
anyone other than you, your employees or your professional advisors, in whole or
in part, unless we have consented in writing. 


8

--------------------------------------------------------------------------------


 
18.3 This Agreement binds and benefits each of us and our respective successors
and assigns, provided, however, that you may not assign this Agreement or your
rights hereunder without our prior written consent.


18.4 Section headings are for convenience only and are not controlling. The use
of “including” means “including without limitation”.


18.5 If any provision of this Agreement is contrary to, prohibited by, or deemed
invalid under applicable laws or regulations, such provision will be
inapplicable and deemed omitted to such extent, but the remainder will not be
invalidated thereby and will be given effect so far as possible.


18.6 You further represent and covenant that you: (i) are familiar with all
applicable anti-money laundering laws and guidelines ("AML Policies") of the
United States of America, including the USA Patriot Act; (ii) acknowledge that
your transactions with residents of the United States of America are subject to
the AML Policies of the United States of America, including the USA Patriot Act;
(iii) will make all reasonable efforts to comply with all applicable AML
Policies, including, if appropriate, the USA Patriot Act; (iv) acknowledge that
our performance hereunder is also subject to our compliance with all applicable
AML Policies, including the USA Patriot Act; and (v) will provide all such
information about your ownership, officers, directors and business structure as
we may require.


19. JURY TRIAL WAIVER


To the extent permitted by applicable law, we each hereby waive any right to a
trial by jury in any action or proceeding arising directly or indirectly out of
this Agreement, or any other agreement or transaction between us or to which we
are parties.


If the foregoing is in accordance with your understanding, please so indicate by
signing and returning to us the original and one copy of this Agreement. This
Agreement will take effect as of the date set forth above but only after being
accepted below by one of our officers in New York, New York, after which we
shall forward a fully executed copy to you for your files.


Sincerely,
 

THE CIT GROUP/COMMERCIAL SERVICES, INC.              
By:  /s/ 
   

--------------------------------------------------------------------------------

Name: 
   
Title:
   

 

Read and Agreed to:     Accepted at New York, New York
UNIVERSAL SECURITY INSTRUMENTS, INC.
   
THE CIT GROUP/COMMERCIAL SERVICES, INC.
        By:   /s/     
By:  /s/ 

--------------------------------------------------------------------------------

Name:
   

--------------------------------------------------------------------------------

Name: 
Title:
   
Title: 

 
9

--------------------------------------------------------------------------------


 